Opinion filed September 25, 2020




                                        In The

        Eleventh Court of Appeals
                                     ___________

                               No. 11-20-00207-CR
                                     ___________

               RACHEL LAKAYE GUILLORY, Appellant
                                           V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 358th District Court
                              Ector County, Texas
                        Trial Court Cause No. D-44,283


                      MEMORANDUM OPINION
      Rachel Lakaye Guillory filed an appeal from her August 10, 2020 conviction
for the offense of aggravated assault. After Appellant filed this appeal, the trial court
granted Appellant’s motion for new trial. We dismiss this appeal without prejudice.
      On September 22, 2020, the trial court timely signed an order in which it
vacated the sentence pronounced by the court and the judgment adjudicating
Appellant’s guilt. See TEX. R. APP. P. 21.8. The trial court ordered that a new
adjudication hearing be conducted and that the cause be reinstated on the active
docket of the trial court. “Granting a new trial restores the case to its position before
the former trial.” TEX. R. APP. P. 21.9(b). Thus, Appellant has been returned to a
position in which there is no judgment of conviction from which to appeal.
Consequently, no final, appealable judgment remains over which this court currently
has jurisdiction. This dismissal does not in any way prejudice Appellant’s right to
file a notice of appeal in this cause in the future.
        We dismiss this appeal for want of jurisdiction.


                                                                   PER CURIAM


September 25, 2020
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2